Citation Nr: 1045205	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for right wrist fracture with 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to February 
1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

A Travel Board hearing was held at the RO in March 2010 before 
the undersigned Acting Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.  In the course 
of the hearing, the Veteran submitted additional evidence 
together with a written statement waiving initial consideration 
of that evidence by the RO.  In November 2010, the Veteran again 
submitted additional evidence together with a written statement 
waiving initial consideration of that evidence by the RO.  
38 C.F.R. § 19.37 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate rating for scars, due to 
surgery for the service-connected right wrist disability has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and is it referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  Prior to March 23, 2010, right wrist fracture with 
degenerative joint disease was manifested by 0 to 10 degrees 
dorsiflexion, 0 to 38 degrees palmar flexion, 0 degrees of radial 
deviation and 0 degrees of ulnar deviation, with pain on motion, 
but without ankylosis.  

2.  From March 23, 2010, right wrist fracture with degenerative 
joint disease is manifested by ankylosis in an unfavorable 
position at 0 degrees palmar flexion, 0 degrees dorsiflexion, 0 
degrees radial deviation, and 0 degrees ulnar deviation, with 
weakness and tenderness, buy without pain.  


CONCLUSIONS OF LAW

1.  Prior to March 23, 2010, the criteria for a disability rating 
in excess of 10 percent for right wrist fracture with 
degenerative joint disease was not met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5214, 5215 
(2010).

2.  From March 23, 2010, the criteria for a disability rating of 
50 percent, but no more, for right wrist fracture with 
degenerative joint disease has been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5214, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in October 2006 and June 2008. 
Furthermore, the record reflects that the appellant was afforded 
a hearing in March 2010.  During the hearing, the Acting Veterans 
Law Judge (VLJ) clarified the issues on appeal.  The record 
reflects that additional evidence was presented at that time and 
a waiver was placed on the record.  The VLJ also asked the 
appellant if there was anything else that he wished to add.  The 
actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 
3.103 (2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted.  We note that the VA examinations were adequate.  
The examiner reviewed the history, established clinical findings 
and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  As discussed in 
the body of this decision, we conclude that a staged rating is 
warranted.   

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C .F.R. § 4.59.

The appellant's right wrist fracture with degenerative joint 
disease is rated as 10 percent disabling under DC 5215.  Under DC 
5215, there is no schedular evaluation higher than 10 percent.  
DC 5214 is used in rating ankylosis of the wrist.  DC 5214 
provides that a 10 percent rating is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with the forearm.  
A 30 percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated for 
ankylosis of the major wrist in any other position, except 
favorable.  A 50 percent rating is assigned for ankylosis of the 
major wrist when ankylosis is unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation.

Analysis 

The appellant has appealed the denial of a higher rating for 
right wrist fracture with degenerative joint disease.  The 
appellant is right hand dominant.  The appellant is in receipt of 
a 10 percent rating for limitation of the right wrist, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum 
schedular rating under this diagnostic code.

In September 2006, the appellant reported having additional 
problems with his right wrist.  He stated that he continued to 
feel pain throughout the day with a constant throbbing sensation 
all the time.  He reported limited mobility, decreased range of 
motion and trouble holding objects.  

In October 2006, the appellant reported pain in his wrist area.  
He reported losing sensation or feeling in his wrist and that it 
was difficult to write.  He stated that when his wrist is relaxed 
he feels a throbbing pain on the lump that appears to have gotten 
larger right at the point of his pain.  He reported problems with 
gripping items.  

The appellant was afforded a VA compensation and pension 
examination in October 2006.  During this examination, it was 
noted that the appellant was right hand dominant.  Examination of 
the right wrist revealed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding 
movement.  There was 70 degrees of dorsiflexion, 80 degrees 
palmar flexion, 20 degrees radial deviation and 45 degrees of 
ulnar deviation.  The joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  X-rays revealed degenerative arthritic 
changes.  No scars were associated with the right wrist 
condition.  The examiner noted that the effect of the condition 
on the appellant's unusual occupation was difficulty doing his 
job handling and lifting objects as a warehouse material 
coordinator.  He further noted that the effect of the condition 
on his daily activity is limitation in the use of the right 
wrist.  

In January 2007, the appellant reported that he had to wear a 
brace and take medication to ease his pain.  He stated that he 
also had to have a needle inserted into his wrist to drain fluid, 
and needed surgery to fuse his bones together. 

Examination in October 2007 revealed 45 degrees of right wrist 
extension, 40 degrees of flexion and 10/15 degrees of 
radial/ulnar deviation.  Supination and pronation were normal.  
Right wrist severe degenerative joint disease, status post right 
scaphoid fracture was diagnosed.  

In the August 2008 VA compensation and pension examination, the 
appellant related that his medication which he took three times a 
day helped his wrist but not completely.  Chronic daily pain, 
weakness, stiffness, swelling, fatigability and lack of endurance 
in the right wrist were noted.  The appellant denied heat, 
redness, instability or giving way or locking or catching.  It 
was noted that the appellant had daily flare ups to a degree but 
the pain was chronic and constant due to activities of daily 
living and his job as a warehouseman.  It was noted that the 
appellant's work made accommodations for him and that he avoided 
heavy lifting.  There was deformity of the dorsum of the right 
wrist.  Precipitating factors included activities of the right 
wrist and any motion.  Alleviating factors included rest, wearing 
a splint medications and avoidance of alleviating factors.  He 
did not have dislocation, subluxations, inflammatory arthritis, 
constitutional symptomatology or subsequent injuries of the right 
wrist.  Examination revealed a 3 cm dorsal deformity which was 
tender to touch overlying the scaphoid and lunate area in the 
right wrist.  Range of motion revealed 0 to 10 degrees 
dorsiflexion, 0 to 38 degrees palmar flexion, 0 degrees of radial 
deviation and 0 degrees of ulnar deviation.  The appellant had 
complaints of pain on motion with all range of motion maneuvers 
in the right wrist.  There was no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance except as noted.  
Status post fracture, right scaphoid; nonunion, right scaphoid; 
and avascular necrosis of the right scaphoid were diagnosed.  

The appellant had a right wrist fusion on March 23, 2010.  

In his March 2010 hearing, it was reported that the appellant 
underwent a fusion of the right wrist two days earlier.  He 
reported difficulty moving boxes at work.  He stated that he 
worked in a warehouse which required lifting a lot of heavy 
boxes.  He stated that he compensated with his left hand a lot to 
maintain his job and that he relocated to another floor because 
it was less stress on his wrist.  He related that he could work 
on the computer for a short period of time but had to stop 
because of pain.  He stated that he gets assistance from the 
warehouse workers when he needs to lift a box at work.  He 
reported that he missed work because of his wrist.  

In the July 2010 examination, it was noted that the appellant had 
a right wrist fusion in March 2010.  At that time, the appellant 
described residuals of throbbing.  Over the last 12 months, the 
appellant reported incapacitating episodes of 14 days in March 
2010.  Examination revealed a scar located on the right wrist.  
The scar was linear and measure 11 cm by .2 cm.  The scar was not 
painful on examination and there was no skin breakdown.  The scar 
was superficial with no underlying tissue damage, and 
inflammation and edema were absent.  There was no keloid 
formation and the scar was not disfiguring nor did it limit the 
appellant's motion.  There was no limitation of function of the 
scar.  Examination revealed right wrist weakness and tenderness.  
There were no signs of edema, instability, abnormal movement, 
effusion, redness, heat, deformity, guarding of movement, 
malalignment and drainage.  There was no subluxation but wrist 
joint ankylosis was noted.  There was ankylosis at 0 degrees of 
right wrist dorsiflexion which is an unfavorable position.  The 
joint was stable and pain free.  There was ankylosis at 0 degrees 
of right wrist palmar flexion, ulnar deviation and radial 
deviation which were in an unfavorable position.  Range of motion 
of the right wrist was not performed because the joint was 
ankylosed.  Fracture, right wrist with degenerative joint 
disease, status post arthrodesis was diagnosed.  Additional 
diagnosis of scars due to surgery was given.  

Based on the evidence presented, the Board finds that a rating 
higher than 10 percent disabling for right wrist fracture prior 
to March 23, 2010 is not warranted.  
As noted above, a 10 percent rating is the maximum for limitation 
of motion of the wrist under DC 5215.  Therefore, the Board must 
evaluate whether the appellant's wrist disability warrants an 
increase under another diagnostic code.  In this regard, we have 
considered whether a higher rating is warranted under DC 5214.  
For a higher evaluation under DC 5214, there must be favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  
We note that examination in August 2008 revealed 0 to 10 degrees 
dorsiflexion, 0 to 38 degrees palmar flexion, 0 degrees of radial 
deviation and 0 degrees of ulnar deviation.  Examination in 
October 2007 revealed 45 degrees of right wrist extension, 40 
degrees of flexion and 10/15 degrees of radial/ulnar deviation.  
As the criteria for a higher rating had not been met, there is no 
basis for the award of a rating in excess of 10 percent disabling 
for right wrist fracture prior to March 23, 2010.  

The Board accepts that the appellant had functional impairment, 
pain, and pain on motion during this period of time.  See DeLuca.  
The appellant reported that his functional limitation was that he 
was unable to lift objects and that he could not use the computer 
for lengthy periods of time.  The Board finds the appellant's own 
reports of symptomatology to be credible.  However, neither the 
lay nor medical evidence reflects the functional equivalent of 
symptoms required for a higher evaluation.

It is important to note that 10 percent is the maximum evaluation 
for limitation of motion regardless of the degree of functional 
impairment.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the appellant is competent to report that 
his disability was worse than evaluated.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating of 10 
percent disabling for right wrist fracture prior to March 2010 is 
appropriate and no more.

However, we find that a 50 percent rating is warranted for right 
wrist fracture on and after March 23, 2010.  In this regard, the 
evidence shows that on March 23, 2010 the appellant underwent a 
right wrist fusion.  Clearly, as a result of the surgery, his 
joint became ankylosed.  Examination revealed ankylosis at 0 
degrees of right wrist dorsiflexion which is an unfavorable 
position, and ankylosis at 0 degrees of right wrist palmar 
flexion, ulnar deviation and radial deviation which were in an 
unfavorable position.  Range of motion of the right wrist was not 
performed because the joint was ankylosed.  The appellant is 
right hand dominant.  As such, the above findings justify a 50 
percent rating under DC 5214.  

However, we note that a higher disability rating is not warranted 
based on the evidence presented.  The Board has considered the 
application of 38 C.F.R. § 4.71a, DC 5125 for loss of use of the 
major hand.  However, neither the appellant's complaints nor the 
clinical evidence demonstrates or approximates a loss of use of 
the right (major) hand.  The appellant retains the ability to use 
the fingers on his right hand.  The July 2010 examiner noted that 
the effect of the condition on the appellant's usual occupation 
is mild to moderate and that the effect of the condition on the 
appellant's daily activity is none.  Accordingly, the Board finds 
that the preponderance of the evidence is against a finding that 
the appellant's right wrist disability is productive of complete 
loss of use of his right hand.  38 C.F.R. § 4.71a, DC 5125.

Regarding referral for extraschedular consideration, such 
referral requires a three-step inquiry.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that there is no showing that the 
appellant's right wrist disability has necessitated frequent 
periods of hospitalization or that his disability has interfered 
with employment beyond that contemplated in the 50 percent rating 
assigned.  There is no reason to believe that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the schedular criteria.  Therefore, referral 
of the case for extra-schedular consideration is not in order.  

(Continued on next page.)










ORDER

Entitlement to a disability rating in excess of 10 percent for 
right wrist fracture with degenerative joint disease is denied 
prior to March 23, 2010.  

A 50 percent disability rating for right wrist fracture with 
degenerative joint disease is granted from March 23, 2010, 
subject to the laws and regulations governing the payment of VA 
compensation.   


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


